Blatchford, J.
The district court rendered a decree in favor of the libellant on the ground that he was entitled to a decree unless the respondent had proved the defence set up, which defence that court stated to be that the vessel, at the time of the repairs, was under charter to Dill & Radman, by virtue of an agreement between that firm and the respondent whereby Dill & Radman became owners pro hac vice, and, therefore, alone responsible for the repairs sued for. The district court came to the conclusion that, as matter of fact, the respondent had failed to establish such defence.
On the evidence below, in connection with the further evidence taken in this court on the part of the respondent, I am of the opinion that the agreement set up in the answer is proved, and the defence is established.
The libel must be dismissed, with costs to the respondent in both courts.